DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 4, 5, 7–13, and 16–18 is/are pending.
Claim(s) 2, 3, 6, 14, and 15 is/are canceled.

Response to Amendment
The declaration under 37 CFR 1.132 filed 19 March 2021 is sufficient to overcome the rejection of claim(s) 1, 2, 4–14, and 16–18 based upon Yeou et al. (US 2015/0200399 A1, hereinafter Yeou).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alyssa D'Antonio (Reg. No. 77,102) on 23 March 2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A positive electrode active material pre-dispersion composition comprising
a lithium iron phosphate-based positive electrode active material,
a dispersant, and
a solvent,
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber,
wherein the dispersant is included in an amount of 0.8 parts by weight to 1.5 parts by weight based on 100 parts by weight of the positive electrode active material,
wherein the dispersant comprises a repeating unit derived from acrylonitrile in an amount of 20 wt% to 50 wt% based on a total weight of the hydrogenated nitrile butadiene rubber
wherein a hydrogenation butadiene ratio in the dispersant satisfies Equation 1:
[Equation 1]
10(%) ≤ HBD wt%/(BD + HBD) wt% × 100 ≤ 25 (%)
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on [[a]]the total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.

Allowable Subject Matter
Claim(s) 1, 4, 5, 7–13, and 16–18 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Voillequin et al.  (US 2013/0183577 A1, hereinafter Voillequin).
4, [0038]–[0040]), a dispersant (see HNBR, [0038]–[0040]), and a solvent (see ethylene carbonate, [0038]–[0040]), wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see HNBR, [0038]–[0040]), wherein the dispersant is included in an amount of 0.8 parts by weight to 1.5 parts by weight based on 100 parts by weight of the positive electrode active material (see mass fraction, [0018]), wherein the dispersant comprises a repeating unit derived from acrylonitrile in an amount of 20 wt% to 50 wt% based on a total weight of the hydrogenated nitrile butadiene rubber (see Therban 4307, [0038]–[0040]).
Voillequin does not disclose, teach, or suggest the following distinguishing feature(s):
A positive electrode active material pre-dispersion composition comprising a hydrogenated nitrile butadiene rubber dispersant having a hydrogenation butadiene ratio satisfying Equation 1: [Equation 1] 10(%) ≤ HBD wt%/(BD + HBD) wt% × 100 ≤ 25 (%) wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.